Citation Nr: 9932941	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for gunshot wound residuals of the right arm.

2.  Entitlement to a disability rating in excess of 10 
percent for irritable bowel syndrome.

3.  Entitlement to a disability rating in excess of 10 
percent for an anxiety disorder.

4.  Entitlement to a total rating based upon individual 
unemployability.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He was held as a prisoner-of-war (POW) from 
November 1944 to May 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In statements dated in December 1998, the veteran's 
representative indicated that the veteran wanted to amend 
and/or reconsider various claims relating to the veteran's 
period as a POW.  These claims are referred to the RO for 
appropriate action.


FINDING OF FACT

In January 1999, and before the Board had promulgated a 
decision in this case, the veteran submitted a statement 
dated in November 1998 in which he stated that he wished to 
withdrawal his appeal.


CONCLUSION OF LAW

The veteran having withdrawn his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1997 rating decision, the RO increased the 
assigned rating for the veteran's residuals of gunshot wound 
to the right arm to 20 percent, and confirmed and continued 
the 10 percent ratings for the veteran's service-connected 
irritable bowel syndrome and anxiety disorder.  The RO also 
denied the veteran's claim of entitlement to a total rating 
based upon individual unemployability.  

The veteran's Notice of Disagreement to the above issues was 
received by the RO in November 1997.  A Statement of the Case 
was issued to the veteran in December 1997, and his 
Substantive Appeal was received later that same month.  It is 
noted that at the time he initiated his appeal, the veteran 
was represented by a private attorney.  However, in October 
1998, the veteran withdrew this representation, and appointed 
a Veterans Service Organization as his accredited 
representative.

In January 1999 the veteran submitted a statement, dated in 
November 1998, in which he stated that "I wish to withdraw 
my appeal for the following reasons" and noted that he had 
changed representatives.

It is noted that another statement is on file from the 
veteran, dated in December 1998, in which he noted he had 
changed representatives and that he wanted to "suspend" his 
appeal while the RO considered new evidence.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c). 

When a veteran withdrawals his appeal, the withdrawal 
effectively creates a situation where there is a failure to 
allege an error of fact or law.  Without such an allegation, 
the Board does not have jurisdiction to review an appeal.  
The veteran withdrew his appeal in January 1999 by a 
statement dated in November 1998.  Further, the Board notes 
that the language used by the veteran was explicit and 
unequivocal.  Accordingly, the Board concludes that a 
dismissal is the only appropriate action in the instant case.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for gunshot wound residuals of the right arm is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for irritable bowel syndrome is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for an anxiety disorder is dismissed.

Entitlement to a total rating based upon individual 
unemployability is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

